THE THIRTEENTH COURT OF APPEALS

                                   13-21-00173-CV


          KEITH ANTHONY RAMOS, M.D., AND ZORALY NUNEZ RAMOS
                                   v.
           NATIONSTAR MORTGAGE, LLC, AND WELLS FARGO BANK,
        NATIONAL ASSOCIATION, AS TRUSTEE FOR LEHMAN MORTGAGE
            TRUST PASS-THROUGH CERTIFICATES, SERIES 2007-4


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-0416-15-B-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

November 3, 2022